IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40809
                        Conference Calendar



FORREST LEE STOKES,

                                         Plaintiff-Appellant,
versus

UIRANNAH L. LOVELY; JOSEPH M. SMITH, Senior Warden;
DAWN A. WILLIAMSON, Assistant Warden,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:02-CV-58
                       --------------------
                         December 11, 2002


Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Forrest Lee Stokes, Texas prisoner # 1062181, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous and for failure to state a claim.   Stokes argues that

the above listed prison officials took his watch upon his

transfer into the Larry Gist State Jail in violation of prison

policy and his constitutional due process right.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40809
                                -2-

     As correctly determined by the district court, the

intentional, unauthorized deprivation of property caused by the

state officials does not infringe constitutional due process

rights of a prisoner provided that adequate state post-

deprivation remedies exist.   Murphy v. Collins, 26 F.3d 541, 543

(5th Cir. 1994); Hudson v. Palmer, 468 U.S. 517 (1984)).        Such

post-deprivation remedies exist in Texas.     TEX. GOV’T CODE

§§ 501.007, 501.008 (Vernon 1998); Aguilar v. Chastain,

923 S.W.2d 740, 743-44 (Tex. App. 1996).

     The district court’s dismissal of Stokes’s complaint was

correct.   Stokes’s appeal lacks arguable merit and is DISMISSED

AS FRIVOLOUS.   See 5TH CIR. 42.2; Howard v. King, 707 F.2d 215,

219- 20 (5th Cir. 1983).   The dismissal of his appeal as

frivolous and the district court’s dismissal count as two strikes

for purposes of 28 U.S.C. § 1915(g).    Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     Stokes is warned that if

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal while he is incarcerated in any facility unless

he is in imminent danger of serious physical injury.      See id.

     Stokes’s motion for the appointment of counsel is DENIED.

Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).

     APPEAL DISMISSED.   THREE-STRIKES WARNING GIVEN.     MOTION FOR

APPOINTMENT OF COUNSEL DENIED.